     Case 2:20-cv-01251-RFB-NJK Document 10 Filed 04/13/21 Page 1 of 3



1

2

3

4
                                UNITED STATES DISTRICT COURT
5
                                       DISTRICT OF NEVADA
6
                                                    ***
7
      ADAM RODRIGUEZ,                                        Case No. 2:20-cv-01251-RFB-NJK
8
                                            Plaintiff,                     ORDER
9            v.
10    CORE CIVIC,
                                      Defendants.
11

12          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

13   1983. On January 22, 2021, this Court issued an order directing Plaintiff to file his

14   updated address with this Court within thirty (30) days. (ECF No. 8.) The thirty-day period

15   has now expired, and Plaintiff has not filed his updated address or otherwise responded
     to the Court’s order.
16
            District courts have the inherent power to control their dockets and “[i]n the
17
     exercise of that power, they may impose sanctions including, where appropriate . . .
18
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
19
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
20
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
21
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
22
     with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
23
     for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
24
     F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
25
     pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
26
     F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
27   v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
28   failure to comply with local rules).
                                                         1
     Case 2:20-cv-01251-RFB-NJK Document 10 Filed 04/13/21 Page 2 of 3



1
            In determining whether to dismiss an action for lack of prosecution, failure to obey
2
     a court order, or failure to comply with local rules, the court must consider several factors:
3
     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
6    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
7    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
8           In the instant case, the Court finds that the first two factors, the public’s interest in
9    expeditiously resolving this litigation and the Court’s interest in managing the docket,
10   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs

11   in favor of dismissal, since a presumption of injury arises from the occurrence of

12   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See

13   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy

14   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor

15   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
     the court’s order will result in dismissal satisfies the “consideration of alternatives”
16
     requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
17
     F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the
18
     Court within thirty (30) days expressly stated: “if Plaintiff fails to timely comply with this
19
     order, the Court shall dismiss this case without.” (ECF No. 8 at 2.) Thus, Plaintiff had
20
     adequate warning that dismissal would result from his noncompliance with the Court’s
21
     order to file his updated address within thirty (30) days.
22
            It is therefore ordered that this action is dismissed without prejudice based on
23
     Plaintiff’s failure to file an updated address in compliance with this Court’s January 22,
24
     2021 order. If Plaintiff wishes to pursue any of his claims, he must file a complaint in a
25
     new action.
26
            It is further ordered that the application to proceed in forma pauperis (ECF No. 6)
27   is denied as moot.
28
                                                    2
     Case 2:20-cv-01251-RFB-NJK Document 10 Filed 04/13/21 Page 3 of 3



1
            It is further ordered that the Clerk of Court shall enter judgment accordingly and
2
     close this case.
3
            It is further ordered that the Plaintiff may move to reopen this case and vacate the
4    judgment by filing a motion for reconsideration of this order. In this motion, the Plaintiff
5    would need to explain that circumstances which led to him not being able to update his
6    address as directed by the Court. If the Court finds there is good cause or a reasonable
7    explanation for the failure to update the address, the Court will reopen the case and
8    vacate the judgment.
9
10
            DATED THIS 13th day of April, 2021.
11

12
                                                      RICHARD F. BOULWARE, II
13                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  3
